Citation Nr: 0842162	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  08-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than June 26, 2000 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to September 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Reasonably construed, there was an informal claim for a 
psychiatric disorder on November 25, 1970, when the RO 
received a Report of Medical Examination for Disability 
Evaluation (VA Form 21-2545) indicating in the narrative 
history, among other things, that the veteran had experienced 
a "nervous condition" due to his tinnitus since he was in 
the military.

2.  The veteran filed a formal claim for service connection 
for PTSD on June 26, 2000.

3.  It was not until August 18, 2000, that evidence 
established the veteran was entitled to service connection 
for PTSD.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
June 26, 2000, for the grant of service connection for PTSD.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
September 2006, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  This included informing him that evidence of an 
earlier-filed claim was needed to substantiate his claim for 
an earlier effective date.  See Huston v. Principi, 17 
Vet. App. 195 (2003).  See also 38 U.S.C.A. § 5103(a) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued that 
September 2006 VCAA notice letter prior to initially 
adjudicating his earlier-effective-date claim in February 
2007, the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  And that September 2006 
VCAA letter also informed him of the effective date element 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  He received all required notice before 
initially adjudicating his claim, so no timing error in the 
provision of the notice, and for the reasons and bases 
mentioned the notice also complied with all content 
requirements.  Hence, a prejudicial-versus-harmless error 
analysis as discussed in Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) and Sanders v. Nicholson, 487 F.3d 881 
(2007), petition for cert. filed, No. 07-1209 (S. Ct. Mar. 
21, 2008), is unnecessary.  See, too, 38 C.F.R. § 20.1102.



As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records, and 
VA medical records - including the reports of his VA 
compensation examinations.  And in response to the September 
2006 VCAA notice, the veteran indicated later in September 
2006 that he had no other information or evidence to submit 
- noting that VA had "years and years of [evidence 
concerning his] claim."  He went on to state on an 
accompanying authorization form (VA Form 21-4142) that the RO 
had his consent to get any information needed from VA 
concerning the treatment he had mentioned in years past, 
which the RO did.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Whether the Veteran is Entitled to an Effective Date Earlier 
than June 6, 2000, for the Grant of Service Connection for 
PTSD

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service, if a claim is 
received within one year after separation from service; 
otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  A claim or application is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 
(2000).

Any communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Although a claimant 
need not identify the benefit sought "with specificity," see 
Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some 
intent on the part of the claimant to seek benefits must be 
demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 
(1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 
(1995) (noting that while VA must interpret a claimant's 
submissions broadly, VA is not required to conjure up issues 
not raised by claimant).  VA is not required to anticipate 
any potential claim for a particular benefit where no 
intention to raise it was expressed.  Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it [the formal claim] 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).  "Date of receipt" 
means the date on which a claim, information or evidence was 
received by VA. 38 C.F.R. § 3.1(r).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or VA issue, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a).

In his August 2008 hearing testimony and in various written 
statements submitted at other times during the course of his 
appeal - including in his March 2007 notice of disagreement 
(NOD) and April 2008 substantive appeal (VA Form 9), 
the veteran asserted that he is entitled to an earlier 
effective date because he was first treated by private 
doctors for psychological-related issues many years ago, 
beginning in 1976 or thereabouts.  He also said he began 
receiving mental health treatment at the local VA Medical 
Center (VAMC-Hines in Chicago) in 1978.



In other testimony during his hearing, however, the veteran 
also readily acknowledged that he did not actually file a VA 
claim - informal or formal, at any time during the 1970s to 
service connect his psychiatric disorder, as he thought 
merely receiving treatment for disability related to his 
military service, in and of itself, was tantamount to filing 
a claim.  Unfortunately, though, it is not since, as 
explained, he needed to also have shown the requisite intent 
that he was indeed filing a claim for a VA benefit (here, 
service connection), and he admittedly did not do that.  See 
Andrews v. Principi, 16 Vet App 309 (2002) (where the Court 
declined to apply the equitable tolling doctrine based on 
VA's failure to notify a veteran, under 38 U.S.C.A. § 7722, 
of the benefits to which he might be entitled at the time of 
his discharge from service).

There is, however, a prior Report of Medical Examination for 
Disability Evaluation (VA Form 21-2545), which the RO had 
earlier received on November 25, 1970, wherein the veteran 
had indicated in the narrative history that the tinnitus he 
had experienced since service - referring to the ringing in 
his ears - was getting worse and worse, so much so that he 
could not sleep at night, and that in turn this was causing a 
nervous condition and resulting stomach ulcer.  Read 
liberally, this statement can be reasonably construed as an 
informal claim for service connection for an acquired 
psychiatric disorder, especially inasmuch as the veteran 
alleged it was secondary to his now service-connected 
tinnitus.  See 38 C.F.R. § 3.310(a) and (b) (2008) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (permitting secondary 
service connection for additional disability that is 
proximately due to, the result of, or aggravated by a 
service-connected condition).  [Note:  the tinnitus was 
service connected effective April 6, 1976, and the veteran 
previously also had established his entitlement to service 
connection for bilateral sensorineural hearing loss as of 
September 15, 1955.]

The Court has held that raising a pending claim theory in 
connection with a challenge to the effective-date decision is 
procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 
249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) 
(a claim that has not been finally adjudicated remains 
pending for purposes of determining the effective date for 
that disability).  

And, here, the veteran's November 1970 claim has never been 
finally adjudicated.  After receiving his informal claim - 
the report of that VA medical examination, VA failed to 
provide him an application so he could file a formal claim.  
Under certain rare circumstances, a statutory filing period 
may be equitably tolled due to conduct of VA.  See Bailey v. 
West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable 
tolling, as an example, is available where the claimant has 
actively pursued his judicial remedies but has filed a 
defective pleading during the statutory period, or where a 
claimant has been induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.  Jaquay 
v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The 
Federal Circuit Court specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct - such as trickery; 
however, Bailey does require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F.3d at 1365; see also 
(William) Smith v. West, 13 Vet. App. 525 (2000).  There must 
be a cause and effect, i.e., the complainant relied to his 
detriment on something that VA did or should have but did not 
do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), 
citing Bailey, 160 F.3d at 1364.

So for purposes of determining the effective date of the 
veteran's current claim, that November 1970 informal claim is 
part of the current claim stream.  Thus, under the pending 
claim doctrine, the date his claim was initially filed was 
November 25, 1970, rather than June 26, 2000.

Still, though, since that November 1970 claim was not within 
one year of his separation from the military (which had 
occurred some 15 years earlier, in September 1955), the 
effective date is not governed just by the date of receipt of 
his claim (November 25, 1970), rather, also by the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2)(i).



Concerning this, it first deserves mentioning that the 
November 1970 claim was not specifically for PTSD, as VA did 
not adopt this nomenclature until a decade later, in 1980 or 
thereabouts.  And when discussing whether there is finality 
of prior adjudications, the Court has been quick to point out 
that a prior claim for a generic psychiatric disorder (e.g., 
a nervous or mental condition, etc.) is not also a claim for 
PTSD, in particular, instead a separate and distinct claim.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly-
diagnosed psychiatric disorder (e.g., PTSD), even if 
medically related to a previously diagnosed disorder (such as 
depressive neurosis), is not the same for jurisdictional 
purposes when it has not been previously considered.  See, 
too, Spencer v. Brown, 4 Vet. App. 283, 288 (1993) and 
Sawyer v. Derwinski, 1 Vet. App. 130, 134 (1991).

But of equal or even greater significance, even if the Board 
treats the November 1970 claim as for a stress-related mental 
illness (akin to PTSD), there remains the fact that the 
veteran was not diagnosed with PTSD until almost 30 years 
later.  So, in effect, he would be asking the Board to find 
he is entitled to an earlier effective date of November 25, 
1970 when, in November 1970, he had not filed a claim for 
PTSD specifically and had not been diagnosed with this 
condition, again, in major part because VA had yet to accept 
that it even existed.

The veteran's service medical records do not contain a 
diagnosis of or treatment for any mental disorder, including 
one stress related.  There also is no evidence of record 
showing his service-connected tinnitus has caused a 
psychiatric disorder, his November 1970 contentions to the 
contrary notwithstanding.  When his informal claim was 
received in November 1970, the medical evidence of record did 
not show that he had been diagnosed with or was receiving 
treatment for a mental disorder.  Indeed, as he indicated 
during his recent August 2008 hearing, he did not begin 
receiving treatment for psychiatric-related illness until 
1976 or thereabouts.


A more recent May 1988 private treatment record indicates the 
veteran was "depressed," but there was no diagnosis of a 
resulting mental condition.  The first documented evidence of 
treatment for a mental disorder was in July 2000, when he was 
treated for PTSD by a social worker.  In August 2000, He had 
an evaluation to rule out PTSD following his submission of a 
claim in June 2000.  He was diagnosed with PTSD with 
depressive features in August 2000.  In May 2001, the RO 
granted service connection for PTSD based upon the August 
2000 assessment and the social worker's assessment from July 
2000.  

So the date entitlement arose for the veteran's mental 
disorder was the date that a physician first diagnosed him 
with PTSD and found that his confirmed military stressors 
were the cause of his PTSD.  See 38 C.F.R. § 3.304(f), 
indicating service connection for PTSD requires:  (i) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor; and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.

On July 19, 2000, E. L., a VA social worker stated the 
veteran "appears to meet the Criterion A of the PTSD 
diagnosis."  He was scheduled for a follow-up appointment to 
either establish or rule out a diagnosis of PTSD.  And, as 
mentioned, he was diagnosed by a VA physician on August 18, 
2000.  That was the first time he was diagnosed with PTSD.  
The first and indeed perhaps most fundamental requirement for 
any service-connection claim is that there must be competent 
evidence of the existence of the currently claimed 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the absence of this proof of the currently claimed 
disability, there is no valid claim.  So August 18, 2000 is 
the date entitlement arose to service connection for PTSD.

Consequently, under 38 C.F.R. § 3.400(b)(2)(i), the correct 
effective date is the latter of the date of receipt of the 
claim (November 25, 1970) or the date entitlement arose 
(August 18, 2000).  Therefore, the effective date should be 
August 18, 2000, the later of these two dates.

Since, however, the RO already has established the effective 
date as June 26, 2000, which is earlier than August 18, 2000, 
the Board will not change the effective date, as it is less 
favorable to the veteran.  But an effective date of November 
25, 1970 cannot be granted because it is not later than 
August 18, 2000.


ORDER

The claim for an effective date earlier than June 26, 2000 
for the grant of service connection for PTSD is denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


